Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 07/14/2022 for application number 16/769,995. Claims 1, 4, 14, 15 and 17 have been amended. Claims 2-3 are cancelled. Claims 1 and 4-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 1 and 4-17 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Bontu et al. (US 20150105084 A1; hereinafter “Bontu”) 
Parkvall et al. (US 20170331670 A1; hereinafter “Parkvall”)
Chen et al. (US 20190110300 A1; hereinafter “Chen”) 
Basu Mallick et al. (US 20190200248 A1; hereinafter ”Basu Mallick”)
Pedersen et al. (US 20170041841 A1)
Malik et al. (US 20190141783 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from the source base station, a mobility control information message generated by a target base station, wherein the mobility control information message includes a rach-Skip field informing the UE that a random access procedure is to be skipped;
based on a quality of at least one of the one or more pre-allocated beams meeting the quality threshold, performing an UL transmission to the target base station via the at least one pre-allocated beam based on the pre-allocated UL grant configuration, without performing the random access procedure with the target base station based on the rach-Skip field informing the UE that the random access procedure is to be skipped.”
In contrast, the closest prior art, Bontu, discloses a method performed by a user equipment (UE) operating in a wireless communication system, the method comprising: receiving, from a source base station, a measurement configuration; reporting, to the source base station, measurement results according to the measurement configuration ([0041] and Fig. 2, [0105], [0107] and Fig. 7); receiving, from the source base station, a mobility control information message generated by a target base station, wherein the mobility command message includes a pre-allocated uplink (UL) grant configuration ([0048] and Fig. 2, [0094] and Fig. 6); synchronizing to a target cell served by the target base station based on the mobility control information message ([0049] and Fig. 2.); and performing an UL transmission to the target base station via the at least one pre-allocated beam based on the pre-allocated UL grant configuration ([0051] and Fig. 2, [0094], [0099] and Fig. 6.).
Parkvall discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving a mobility command message which includes information on a pre-allocated UL resource for UL transmission with pre-allocated beams ([0306], [0309], [0453], [0460] and Fig. 12, [1871] and Fig. 201). 
Chen discloses receiving, from a base station, information on a beam quality threshold ([0102]); and based on a quality of at least one of the one or more pre-allocated beams meeting the quality threshold, performing an UL transmission to the target base station via the at least one pre-allocated beam based on the pre-allocated UL grant configuration ([0105], [0107]). 
Basu Mallick discloses a UE transmitting beam failure recovery request (BFRR) on Contention Free Random Access (“CFRA”) resources when beam quality exceeds a threshold, wherein CFRA does not require random access procedure ([0090]); and based on none of the one or more pre-allocated beams meeting the quality threshold transmitting BFRR on Contention Based Random Access (“CBRA”) resources, wherein contention resolution for CBRA may use a 4-step random access procedure ([0110], [0111]).
But, Bontu, Parkvall, Chen, and Basu Mallick fail to disclose “receiving, from the source base station, a mobility control information message generated by a target base station, wherein the mobility control information message includes a rach-Skip field informing the UE that a random access procedure is to be skipped” and “based on a quality of at least one of the one or more pre-allocated beams meeting the quality threshold, performing an UL transmission to the target base station via the at least one pre-allocated beam based on the pre-allocated UL grant configuration, without performing the random access procedure with the target base station based on the rach-Skip field informing the UE that the random access procedure is to be skipped”. 
Other prior art of record documents also do not disclose these claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 15 and 17 mutatis mutandis.  Accordingly, claims 1 and 4-17 are allowed.

Conclusion                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471